Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 7/19/2019 are amend of record.  Claims 1-17 are currently pending in the application.


It is noted that a copy of the foreign priority document (JP 2018-136749) is not provided in this application.

Claim Objections


Claim 11 is objected to because of the following informalities:  Claim 11 recites “infrared reflecting layer” (line 1).  Applicant is advised to instead recite “infrared reflective layer” because of the dependence of claim 11 on claim 10 and for internal consistency within claims.  Appropriate correction and/or correction are required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamatsu et al (US 2011/00456638 A1).
Prior to setting forth the rejection, it is noted that the recitation of "Window film" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Takamatsu et al and hence the preamble fails to limit the claim, see MPEP § 2111.02
Regarding claim 1, Takamatsu et al disclose a tape comprising a heat resistant backing film layer (i.e. reads on film layer in present claim 1) and a pressure-sensitive adhesive layer disposed on the heat resistant backing film layer comprising a polymer having a solubility parameter value at 250C of 20 MPa0.5 or less (abstract) which reads on the SP value of polymer in present claim 1.  See examples wherein PSA includes acrylic polymer having a SP value less than 20 MPa0.5 (paragraph 0048 and Table 1).
Regarding claim 2, see example PSA2 (Table 1) wherein the acrylic polymer comprises about 90% by weight of 2-EHA (i.e. reads on amount of unit derived from alkyl (meth)acrylate having an alkyl group having from 6 to 20 carbon atoms based on 100 pars by mass of the (meth)acrylic copolymer in present claim 2).
Regarding claim 3, Takamatsu et al teach that the monomer mixture of the polymer constituting the adhesive can contain polar monomers such as acrylamide 
Regarding claim 5, Takamatsu teaches that the adhesive layer may comprise ultraviolet absorbers (paragraph 0037).
Regarding claims 12-14, given that the tape, of Takamatsu et al, comprises a heat resistant backing film layer such as polyethylene terephthalate and PSA layer including a methacrylate copolymer having a SP value lower than 20 MPa1/2 as in present claims, it is the office’s position that the tape, of Takamatsu et al, would inherently have the presently claimed properties (i.e. total light transmittance in the range of 380 nm to 780 nm of wavelength is 30% or greater, total light transmittance in the range from 380 nm to 780 nm of wavelength is less than 1%; and total light transmittance in the range from 780 nm to 2500 nm of wavelength is less than 50%), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 15-16, given that the tape, of Takamatsu et al, comprises a heat resistant backing film layer such as polyethylene terephthalate and PSA layer including a methacrylate copolymer having a SP value lower than 20 MPa1/2 as in present claims, it is the office’s position that it is inherently capable of being applied to a window glass by a water bonding method and is capable of being configurable to be applied to a vehicle, absent evidence to the contrary.  Case law holds that claiming of a new use or unknown property which is inherently present in the prior art does not necessarily make the claim patentable, see In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish,
Regarding claim 17, wherein a film layer containing adhesive is laminated to a polyethylene terephthalate film (paragraph 0055).
Therefore, Takamatsu et al anticipate the present claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 

Claims 1-3, 5, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al (WO 2017/131174 A1 with a foreign priority to JP 2016-015080 filed on 1/29/2016) in view of Takamatsu et al (US 2011/00456638 A1).
It is noted that WO 2017/131174 A1 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Miyata et al (US 2019/0033504 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 1, Miyata et al disclose a transparent heat-shielding/heat insulating member (abstract) having a PET base substrate (i.e. reads on the film layer in present claim 1) and pressure sensitive adhesive layer (see Table 1) which reads on the pressure sensitive adhesive layer in present claim 1.  The pressure sensitive adhesive is preferably an acrylic-based resin because it has high optical transparency, has good balance between wettability and pressure-sensitive adhesive force, is reliable and has proven useful in many applications (paragraph 0186).  The transparent member is attached to a transparent substrate such as window pane by using a PSA (paragraph 0377) which reads on the window film in present claim 1.
Miyata et al are silent with respect to the SP value of (meth)acrylic copolymer.
However, Takamatsu et al teaches a heat-resistant tape comprising a backing film layer and a PSA layer comprising a polymer having a SP value of 20 MPa0.5 or less (abstract) which reads on the (meth)acrylic copolymer in present claim 1.  The  tape having an adhesive layer can be repositionable, have sufficient adhesive strength after application, will not release or increase adhesion strength such as by an action of heat 0.5 or less, in the transparent heat-shielding/heat insulating member, of Miyata et al, for above mentioned advantages.
Regarding claim 2, see example PSA2 (Table 1), of Takamatsu et al, wherein the acrylic polymer comprises about 90% by weight of 2-EHA (i.e. reads on amount of unit derived from alkyl (meth)acrylate having an alkyl group having from 6 to 20 carbon atoms based on 100 pars by mass of the (meth)acrylic copolymer in present claim 2).
Regarding claim 3, Takamatsu et al teach that the monomer mixture of the polymer constituting the adhesive can contain polar monomers such as acrylamide (paragraph 0029) which reads on the nitrogen containing ethylenically unsaturated monomer in present claim 3.
Regarding claim 5, Miyata et al teach in example 1, a PSA layer comprising UV absorbing agent (paragraph 0209).
Regarding claim 10, Miyata et al teach that the transparent heat-shielding member includes infrared reflective layer (abstract).
Regarding claim 11, Miyata et al teach that infrared reflective layer preferably includes a metal oxide layer, metal layer and a metal oxide layer stacked in this order on the transparent base substrate.  With this configuration it is possible to improve visible light transmittance (paragraph 0095).
Regarding claims 12-14, given that the heat-shielding member, of Miyata et al, comprises a transparent base substrate such as polyethylene terephthalate and PSA layer, of Takamastu et al, includes a methacrylate copolymer having a SP value lower than 20 MPa1/2 as in present claims, it is the office’s position that heat shielding member, of Miyata et al in view of Takamatsu et al, would inherently have the presently claimed properties (i.e. total light transmittance in the range of 380 nm to 780 nm of wavelength is 30% or greater, total light transmittance in the range from 380 nm to 780 nm of wavelength is less than 1%; and total light transmittance in the range from 780 nm to 2500 nm of wavelength is less than 50%), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 15-16, given that transparent heat-shielding/heat insulating member of Miyata et al in view of Takamatsu et al comprises a base substrate such as polyethylene terephthalate and PSA layer including a methacrylate copolymer having a SP value lower than 20 MPa1/2 as in present claims, one skilled in art would have a reasonable basis to expect the transparent heat-shielding/heat insulating member of Miyata et al in view of Takamatsu et al to be capable of being applied to a window glass by a water bonding method and capable of being configurable to be applied to a vehicle, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 17, see example 1, of Miyata et al, wherein PET (i.e. polyethylene terephthalate) is used to form the base substrate (paragraph 0199).


Claims 1-3, 5, 7-9, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kase et al (5,925,453) in view of Takamatsu et al (US 2011/00456638 A1).
Regarding claim 1, Kase et al disclose a window film (title).  See example 1, wherein the window film comprises a transparent base film (i.e. reads on film layer in present claim 1) to which is applied an acrylic pressure sensitive adhesive comprising acrylic ester base copolymer (col. 6, line 65-67; col. 7, lines 13-19).  Among the PSA, an acrylic resin PSA is preferred and include the polymers or copolymers of 2-ethylhexyl acrylate, ethyl methacrylate, butyl methacrylate and acrylonitrile (col. 4, lines 1-11).
Kase et al are silent with respect to SP value of (meth)acrylic copolymer.
However, Takamatsu et al teaches a heat-resistant tape comprising a backing film layer and a PSA layer comprising a polymer having a SP value of 20 MPa1/2 or less (abstract) which reads on the (meth)acrylic copolymer in present claim 1.  The  tape having an adhesive layer can be repositionable, have sufficient adhesive strength after application, will not release or increase adhesion strength such as by an action of heat treatment or plasma treatment and can be released without residual adhesive after use (paragraph 0013).  Therefore, in light of the teachings in Takamatsu et al and given that acrylic PSA resins comprising acrylic monomers such as acrylic acid, 2-EHA and butyl acrylate are preferable in Kase et al, it would have been obvious to one skilled in art prior to the filing of present application to include the (meth)acrylic copolymer, of Takamatsu et al, having a SP value of 20 MPa1/2 or less, in the window film of, Kase et al, for above mentioned advantages.
Regarding claim 2, see example PSA2 (Table 1), of Takamatsu et al, wherein the acrylic polymer comprises about 90% by weight of 2-EHA (i.e. reads on amount of unit derived from alkyl (meth)acrylate having an alkyl group having from 6 to 20 carbon atoms based on 100 pars by mass of the (meth)acrylic copolymer in present claim 2).
Regarding claim 3, Takamatsu et al teach that monomer mixture of the polymer constituting the adhesive can contain polar monomers such as acrylamide (paragraph 0029) which reads on the nitrogen containing ethylenically unsaturated monomer in present claim 3.
Regarding claim 5, Kase et al teach that if UV absorbing agent is added to the adhesive layer, the discoloration of articles in the vehicle or the sunburn of passengers can be prevented (col. 6, lines 55-59).
Regarding claim 7, see example 1, of Kase et al, wherein the UV curable acrylic resin in which tin oxide powder is dispersed is coated and cured to form an infrared absorbing layer (col. 7, lines 1-12).
Regarding claim 8, examples of infrared absorbing layers, in Kase et al, include a transparent base film layer in which an infrared absorbing agent is incorporated (col. 2, lines 35-38).
Regarding claim 9, examples of infrared absorbing agents include tin oxide, indium oxide, antimony oxide (col. 2, lines 44-50).  It is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to use a combination of any of these as infrared absorbing agents.
Regarding claim 12, Kase et al teach that transmittance of visible light through the window film is preferably in a range between about 10 and about 80 percent (col. 2, lines 10-15) which overlaps with the light transmittance in the range of 380 nm to 780 nm of present claim 12.
Regarding claim 14, see example 1, of Kase et al, wherein the total light transmittance in the range from 550 nm to 2500 nm is less than 50% (col. 7, Table 2).
Regarding claim 15, given that Window film, of Kase et al in view of Takamatsu et al, comprises a base film such as polyethylene terephthalate and PSA layer including a methacrylate copolymer having a SP value lower than 20 MPa1/2 as in present claims, 
Regarding claim 16, Kase et al teach that window film is used on window glass preferably curved window glass for the doors of motor vehicle (col. 6, lines 22-25).
Regarding claim 17, see example 1, of Kase et al, wherein transparent base film is a polyester resin film Lumilar T-60 (col. 6, lines 66-67).  It is noted that Lumilar T-60 is polyethylene terephthalate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kase et al (5,925,453) in view of Takamatsu et al (US 2011/00456638 A1) and Morita et al (JP 2016-114879 A).
The discussion with respect to Kase et al and Takamatsu et al in paragraph 12 above is incorporated here by reference.
Kase et al and Takamatsu et al are silent with respect to the triazine-based UV absorber.
However, Morita et al in the same filed of endeavor teach a window film having a substrate and an adhesive layer formed on the substrate, wherein the adhesive layer contains an acrylic copolymer and a triazine ultraviolet absorber.  Orange peel of the window film is reduced, cloudiness of an adhesive layer is prevented and window film has excellent UV absorption performance (abstract).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Morita et al, case law, and .

Claims 1-5, 7, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al (WO 2018/034150 A1).
Prior to setting forth the rejection, it is noted that the recitation of "Window film" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Yamasaki et al and hence the preamble fails to limit the claim, see MPEP § 2111.02
It is noted that WO 2018/034150 A1 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Yamasaki et al (US 2019/0177577 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 1, Yamasaki et al disclose a laminate comprising layers 40 and 12-1 (see Figure 2).  The layer 40 is a transparent window (i.e. reads on the film layer in present claim 1), and layer 12-1 is a pressure sensitive adhesive layer (paragraph 0130) which reads on PSA layer in present claim 1.  The PSA composition contains a (meth)acrylic copolymer (paragraph 0073).  See example A3 (Table 2, paragraph 0213) wherein the copolymer is formed from 99.9% by weight of 2-EHA and 0.1% by weight of HEA, and has a molecular weight of 1.75 million.  It is noted that SP value of homopolymer of 2-EHA is about 18 MPa1/2.
Yamasaki et al are silent with respect to the SP value of (meth)acrylic copolymer.
1/2 and molecular weight falls within the molecular weight of copolymers of present application (see page 11, lines 24-28), one skilled in art prior to the filing of present application would have a reasonable basis to expect the copolymer, of Yamasaki et al, to have the presently claimed SP value of less than 20 MPa1/2, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 2, see example A6 wherein the copolymer comprises 63% by weight of 2-EHA (i.e. reads on amount of unit derived from alkyl (meth)acrylate having an alkyl group having from 6 to 20 carbon atoms based on 100 parts by weight of (meth)acrylic copolymer).
Regarding claim 3, see example A4, A5 and A6, wherein the copolymer comprises NVP (see Table 2 and paragraph 0181) which is N-vinyl pyrrolidone and reads on nitrogen containing ethylenically unsaturated monomer.
Regarding claim 4, see examples in Table 2, wherein all copolymers with the exception of A2, are free of units derived from (meth)acrylic acid.
Regarding claim 5, pressure-sensitive adhesive composition may contain other additives such as ultraviolet absorber (paragraph 0094).
Regarding claims 7 and 9, surface of transparent base material is treated to have improved adhesiveness to the transparent conductive layer (paragraph 0112).  Examples of materials used to form the conductive layer include tin oxide doped indium oxide, antimony-doped tin oxide (paragraph 0113) which reads on the film layer comprising infrared absorber in claims 7 and 9.
Regarding claim 17, see example 1, wherein the base substrate includes polyethylene terephthalate (paragraph 0142).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.